Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 and 16-20 are pending.  Examiner acknowledges Applicant’s amendments to claim 10 and the cancelation of claims 14 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 16-18 depend directly from canceled claim 15 and are therefore rejected as being incomplete as these claims do not depend from a proper base claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlin et al U.S. Patent Application Publication No. 2009/0189391 in view of Schroeder et al U.S. Patent No. 7,621,568 (Schroeder et al ‘568) and further in view of Schroeder et al U.S. Patent No. 6,089,623 (Schroeder et al ‘623).

With regard to claim 10, and as seen in Figure 1, Ferlin et al disclose a flow control system of a fluid flow system for conveying a fluid therethrough comprising:
a flow control device configured for controlling a flow of the fluid through the fluid flow system, the flow control device including a port (at 38) having an inner surface defining a passageway configured to provide fluid communication through the flow control device;
a tube fitting engaging the flow control device, the tube fitting including a tube (at 12) having a bead (at 18) formed thereon spaced from a first end thereof, the passageway of the port receiving at least a portion of the tube intermediate the first end of the tube and the bead; and
an annular seal (at 42) received on the tube and engaging the bead of the tube, the seal disposed intermediate the tube and the inner surface of the port.
However, while Ferlin et al disclose that the annular seal can be any type as known in the art (see paragraph 3), Ferlin et al do not expressly disclose that the annular seal is metal.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the annular seal be metal to minimize a leaking of the fluid from the system as taught by Schroeder et al ‘568.
Ferlin et al in view of Schroeder et al ‘568 do not disclose that the inner surface of the port has a shoulder formed thereon adjacent an engaging end of the port, the metal seal disposed within the shoulder and wherein a first seating surface and a second seating surface are defined by the shoulder, the second seating surface spaced from the engaging end of the port and the first seating surface extending from the second seating surface to the engaging end of the port.  Schroeder et al ‘623 teach a shoulder, having a first seating surface and a second seating surface spaced from the engaging end of the port and the first seating surface extending from the second seating surface to the engaging end of the port (shoulder under 42 – also see the annotated Figure 3 below), that can be formed in an inner surface of the port to securely hold the annular seal and prevent the seal from moving during usage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a shoulder in the inner surface of the port to securely hold the annular seal and prevent the seal from moving during usage as taught by Schroeder et al ‘623.


    PNG
    media_image1.png
    539
    928
    media_image1.png
    Greyscale


With regard to claim 11, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose wherein the metal seal is formed from a soft malleable metal (column 2, lines 61-62) and includes a tin coating applied thereto.

With regard to claim 12, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose wherein the metal seal is one of a copper material (column 2, lines 61-62) and an aluminum material (column 2, lines 64-67).

With regard to claim 13, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose wherein the metal seal is compressed between the port and the tube (see Figure 1 of Ferlin et al).

The following rejection for claims 16-18 is provided to further prosecution in the event that claims 16-18 were intended to depend from claim 10.

With regard to claim 16, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose wherein the first seating surface tapers radially outwardly from the second seating surface to the engaging end of the port (see Figure 3 of Schroeder et al ‘623 above).

With regard to claim 17, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose the claimed invention but do not disclose that the first seating surface includes a protuberance extending outwardly therefrom.  Adding a protuberance to the first seating surface would provide additional engagement between the first seating surface and the seal to prevent the seal from being accidentally dislodged during fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a protuberance to the first seating surface to provide additional engagement between the first seating surface and the seal to prevent the seal from being accidentally dislodged during fluid flow.

With regard to claim 18, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose the claimed invention but do not disclose that the second seating surface includes a protuberance extending outwardly therefrom.  Adding a protuberance to the second seating surface would provide a stop as an additional measure of security for the seal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a protuberance to the second seating surface to provide a stop as an additional measure of security for the seal should the seal be dislodged from between the bead and the first seating surface and ensure that the seal would still provide sealing between the tube and the port.

With regard to claim 19, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose wherein the tube fitting includes a connector (at 28) received on the tube, the connector engaging the port and coupling the tube fitting to the port (see Figure 1 of Ferlin et al).

With regard to claim 20, Ferlin et al in view of Schroeder et al ‘568 and further in view of Schroeder et al ‘623 disclose wherein a gap is formed intermediate the engaging end of the port (at 38) and the bead of the tube (at 12), and wherein a portion of the metal seal fills a portion of the gap (see Figure 1 of Ferlin et al).

Response to Arguments
Applicant's arguments filed 10/8/20 have been fully considered but they are not persuasive.
With regard to amended claim 10, Applicant argues that the second seating surface as defined in the rejection above is not a seating surface as nothing is seated 
Examiner disagrees.
As defined in claim 10, the second seating surface has been recited as a surface defined as part of the shoulder and spaced from the engaging end of the port.  Also, it is a surface that could have an element “seated” upon it.  Applicant has not recited that this surface requires an element to be “seated” on it.  It appears that Applicant is importing limitations for structural elements that are not recited in the claim.  As disclosed in the rejection above, the claim limitations for the second seating surface have been met. 

With regard to amended claim 10, Applicant argues that the first and second seating surfaces recited in amended claim 10 press and deform the metal seal and therefore these two surfaces are in contact with the metal seal and that this is not shown in Schroeder ‘623.
Examiner disagrees.
In response to applicant's argument that Schroeder ‘623 fails to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first and second seating surfaces recited in amended claim 10 press and deform the metal seal and therefore these two surfaces are in contact with the metal seal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679